DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
As to claim 14, the phrase “the pixel circuits” in line 2 of the claim should be changed to “pixel circuits”, since “pixel circuits” is not previously recited in the claim.  Appropriate correction is required.
As to claim 14, the phrase “the green-sub-pixels” in line 3 of the claim should be changed to “the green sub-pixels which are shifted”, and  “the green sub-pixels” in line 4 of the claim should be changed to “the green sub-pixels which are shifted”, as shown in Fig. 4B for clarity, since it is unclear whether “the green sub-pixels” recited in lines 3 and 4 of the claim refers to “green sub-pixels are shifted” in line 1 of the claim or “green sub-pixels in a high resolution region” in lines 2-3 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huangfu et al. (US 2019/0140030 A1).
As to claim 1, Huangfu et al. teaches a display panel ([0002]: display device) comprising: 
 	a first set of pixels that each include a respective red sub-pixel and a respective green sub-pixel (Fig. 1, first set of pixels in first row include a respective red (R) sub-pixel and a respective green (G) sub-pixel; [0036]) and 
 	a second set of pixels that each include a respective blue sub-pixel and a respective green sub-pixel (Fig. 1, second set of pixels in second row include a respective blue (B) sub-pixel and a respective green(G) sub-pixel;[0036]), 
 	wherein the first set of pixels (Fig. 1, first set of pixels in first row) and the second set of pixels (Fig. 1, second set of pixels in second row)  are arranged on the display panel ([0002]: display device) such that: 
 	at least one side of each of the pixels in the first set of pixels (Fig. 1, bottom of first set of pixels in first row) is adjacent to at least one of the pixels in the second set of pixels (Fig. 1, second set of pixels in second row), 
 	at least one side of each of the pixels in the first set of pixels (Fig. 1, leftmost first set of pixels in first row) is not adjacent to any pixel (see Fig. 1), and 
 	the green sub-pixels are arranged on the display panel such that the green sub-pixels are evenly distributed in the display panel (Fig. 1, the green sub-pixels are evenly distributed in the display panel;[0036];[0044]).

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 6, the prior art of record does not disclose applicant’s claimed invention: “The display panel of claim 1, wherein the first set of pixels and the second set of pixels are arranged along a grid where the green sub-pixels are spaced apart every two columns and every two rows. 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objection(s) as set forth in the office action and in independent form including all of the limitations of the base claim and any intervening claims.
 	As to claim 14, the prior art of record does not disclose applicant’s claimed invention: “The display panel of claim 1, wherein the green sub-pixels are shifted relative to the pixel circuits for driving the green sub-pixels differently from green sub-pixels in a high resolution region such that the green-sub-pixels are not directly above the pixel circuits for driving the green sub-pixels.”
Claim 15 is allowed.
 	As to claim 15, the prior art of record does not disclose applicant’s claimed invention:
 	“A display panel comprising: a first set of pixels that each include a respective red sub-pixel and a respective green sub-pixel; and a second set of pixels that each include a respective green sub-pixel and a respective green sub pixel, wherein the first set of pixels and the second set of pixels are arranged on the display panel such that: at least one side of each of the pixels in the first set of pixels is not adjacent to any pixel, and the first set of pixels and the second set of pixels are arranged along a grid where the green sub-pixels are spaced apart every six columns and between each row the green sub-pixels are offset by two columns.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY KHOO/Primary Examiner, Art Unit 2624